DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 2, 10-11 and 14-16 are objected to because:
Claim 2, line 2, “the first end” lacks antecedent basis.
Claim 10, line 4, “the fixed contact” lacks antecedent basis.
Claim 10, line 5, “the moveable contact” lacks antecedent basis.
Claim 11, line 2, “the Thomson coil actuator” lacks antecedent basis.
Claim 14, line 2, “the first end” lacks antecedent basis.
Claim 15, line 6, “the distance” lacks antecedent basis.
Claim 16, line 2, “a circuit breaker” should be -the circuit breaker-.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-20 of U.S. Patent No.11107653. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the claimed subject matter of the present claims. In particular, claim 1 of the patent include “circuit breaker comprising a pole unit comprising: a moveable electrode that leads to a moveable contact, and a fixed electrode that leads to a fixed contact, and a first end that is relatively proximate to the fixed electrode, and a second end that is relatively proximate to the moveable electrode; a resilient member operably connected to and positioned proximate to the first end of the pole unit; a linkage that extends from the second end of the pole unit; a linear actuator that is operably connected to the linkage and located away from the pole unit; and a high-speed actuator that is also operably connected to the linkage, wherein: the high-speed actuator is operable to move the linkage at a speed that is faster than a speed by which the linear actuator can move the linkage, and a gap is provided between the pole unit and the linear actuator or the high-speed actuator when the resilient member is not in an extended position, and the gap is reduced or eliminated when the resilient member is in an extended position”, which is equivalent to and the same scope as “circuit breaker comprising: a pole unit comprising: a first electrode, and a second electrode; a linkage that extends from the pole unit; a linear actuator that is operably connected to the linkage; and a high-speed actuator that is also operably connected to the linkage, wherein: the high-speed actuator is operable to move the linkage at a speed that is faster than a speed by which the linear actuator can move the linkage, and a gap is provided between the pole unit and the linear actuator or the high-speed actuator when the circuit breaker is closed, and the gap is reduced or eliminated when the circuit breaker is open”; and “a resilient member that is operably connected to and positioned proximate to the first end of the pole unit” of claims 1 and 2 of the present application. Further, the limitations of claims 3-18 are included in claims 2-14 and 17-20, respectively, of U.S. Patent No.11107653.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong, Tomimbang and Harvey et al are further examples of circuit breakers comprising high-speed actuators configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833